DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 1/05/2022 of have been fully considered but they are persuasive.  The examiner notes that applicant’s argument states that the prior art disclosed in Non-Final Rejection filed 10/05/2021 did not show or suggest a method including intermediate steps of inputting parameters or the automated process of parameter selection based on user input, as recited in Claim 1. 
The examiner notes that although an applicant-initiated interview (11/09/2021), wherein it was concluded that the prior art disclosed in Non-Final Rejection filed 10/05/2021 did not anticipate the applicant claims, the examiner has conducted further examination of the claims and the prior art, as well as additional prior art references. As a result, the examiner has provided claim rejections under 35 U.S.C. § 102 and 103 below with further clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is found to be rejected under 35 U.S.C. 101 for reciting the following abstract ideas:
User entering a desired tooth color specified of a dental restoration, using the target material color of a neighboring tooth as reference,
Based on specified target material color input by user and the user’s selection of one or more parameters automatically prompted by a computer-program, the computer program outputs a material color of the dental restoration based on the selected parameters by the user 
It is found that the above mentioned abstract ideas are drawn to a mental process and/or certain methods of organizing human activity. In practice, a dentist practitioner can obtain tooth color information through visual examinations and the use a dental shade guides (that are well known and used in the field of dentistry) to determine and choose the desired material color of a dental restoration. Furthermore, a dentist practitioner can select the final color through trial and error process of initial selection of colors using shade guides and then mix, cure, and further verify trial material color mixes by comparing said mixes against the patient’s teeth.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is merely carried out on a general use computer.
Claim 2 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claims 1 and 19, and found to further recite the limitations of
 “wherein the material color of the dental restoration is changed with respect to the target tooth color depending on the layer thickness of the dental restoration, wherein a darker material color is specified for a brighter target tooth color and a brighter stump and a larger layer thickness, and wherein a brighter material color is specified for a darker target tooth color and a brighter stump and a larger layer thickness” (Claim 2, lines 16-20)
which are tasks that may be done mentally by a dentist practitioner who, based on visual observations and expertise, makes recommendations of a brighter or darker material color for the target tooth and stump color.
Claim 3 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and found to further recite the limitation “wherein the selection output of a material color of the dental restoration is blocked from the user when the output of the resultant material color is unsuitable” (Claim 3, lines 22-23), which are tasks that may be done mentally by a dentist practitioner who, based on visual observations and expertise, will make provide feedback regarding what material colors are feasible for a patient’s dental restoration. Additionally, Claim 3 further recites the limitation of “requir[ing] an opaquer for a darker stump and a brighter target tooth color starting from a predefined difference in brightness” (Claim 3, lines 24-25), which is extra solution activity done by a dentist practitioner, who can manually use an opaquer to appropriately adjust the appearance and brightness of a stump and target tooth of a dental restoration.   
Claim 4 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and is found to merely further recite the extra solution activity of a computer program prompted to display a change in material color based on the user’s selection based on a further parameter, i.e.  translucency of the dental restoration.
 Claims 5-6 are found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and are found to be further parameters about the abstract idea of visual observations and characteristics regarding designing a patient-specific dental restoration. 
It is found that the above mentioned abstract ideas are drawn to a mental process and/or certain methods of organizing human activity. In practice, a dentist practitioner can plan to design a dental 5 and 6), as well as tooth color information, and with different tooth layers (i.e. vestibular, occlusal, gingival) being at different translucencies. Moreover, a dentist practitioner can conduct patient-specific planning and designing of the material color of a dental restoration, with consideration of the different tooth layers with varying parameters, such as translucency.  
Claim 7 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 19, and found to further recite the limitation “wherein brightness of the material color of the dental restoration is increased when the stump color or the abutment color is below a predefined brightness threshold” (Claim 7, lines 7-8), which are tasks that are mentally done by a dentist practitioner who can conduct and plan for adjustments to the brightness of the stump color or abutment color of a dental restoration. 
Claim  8 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and found to further recite the extra solution activity of a computer program prompted to display a change in material color based on the user’s selection based on a one or more further parameters, stump color and layer thickness.
Claim 9 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 8, and found to further recite the extra solution activity of a computer program prompted to display a material color selection, automatically in an app of a smartphone or in a CAD/CAM software.
Claim 10 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 19, and found to further recite the extra solution activity of a computer program prompted to display 
Claim 11 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claim 1, and found to further recite the abstract idea of a computer program prompted to display a brighter material color selection, based on the user’s input of a darker target tooth color and dark stump color. 
It is found that the above mentioned abstract ideas are drawn to a mental process and/or certain methods of organizing human activity. In practice, a dentist practitioner can obtain tooth color information (such as brightness/darkness of the target tooth and stump) through visual examinations, and based on observations and expertise, make recommendations of a brighter material color for the target tooth and stump color. 
Claim 12 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 19, and found to further define a parameter of layer thickness.
Claim 13 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 19, and found to further recite the extra solution activity of a computer program prompted to display various layer thickness selections and predetermined ranges that correspond to specific indications (i.e. veneers, copings, inlays). 
Claim 14 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claim 1, and found to recite further parameters (i.e. tooth color, indication, stump color, layer thickness, material) based on predetermined ranges. Additionally, Claim 14 recites the limitation of 
“wherein the target tooth color is selected based on four or five parameters which are present in a decision tree-like structure such that upon selection of one of the parameters only matching the indicated ranges of other parameters are offered” (Claim 14, lines 3-4)
which is a task that may be done mentally by a dentist practitioner who, based on visual observations and expertise, creates a dental restoration treatment plan specific to the patient by guiding 
Claim 15 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and further recites the limitation “wherein the selection of combinations of parameters is blocked from the user when the output of the resultant combination of parameters is impossible and/or wherein based on the layer thickness the tooth color group (A, B, C, D) is-needs to be adapted if necessary to optimize the visual impression of the material color to be produced” (Claim 15, lines 8-12)
which are tasks that may be done mentally by a dentist practitioner who, based on visual observations and expertise, can inform the patient of which combinations of tooth parameters (i.e. layer thickness) are feasible/not feasible, and provide alternative recommendations of tooth color based on  tooth color groups categorized by dental shade guides well known in the field of dentistry. 
Claim 16 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claims 1 and 9, and found to further recite the extra solution activity of a computer program prompted to graphically display and output results of the recommended material color on an app or CAD/CAM software. 
Claim 17 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and found to further recite the extra solution activity of a computer program prompted to display and output 
Claim 18 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and found to further recite the extra solution activity of a computer program prompted to display and output results of target tooth material color in side by side comparison to different material colors.
Claim 19 is found to be rejected under 35 U.S.C. 101 based on the rejection made for Claim 1, and found to recite further parameters of stump color, abutment color, layer thickness, indication, and material type of the dental restoration.
Claim 20 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 11, and found to further recite the extra solution activity of a computer program prompted to display selections of brighter material with any amount of color red, based on dental shade guides well known to art and based on predetermined darker target tooth color as C4 shade and dark stomp color as ND8 shade. 
Claim 21 is found to be rejected under 35 U.S.C. 101 based on the rejections made for Claims 1 and 8, and found to further recite the limitation “specification of the material color of the dental restoration is carried out based on based on additional further parameters comprising a type of restoration, a processing technique and type of luting material” (Claim 21, lines 5-7), which is recites the tasks mentally done by a dentist practitioner who can specify a material color for a dental restoration, while considering additional parameters (i.e. type of restoration) and manual techniques (e.g. polishing, painting, luting) in the manufacture of a dental restoration.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-8, 10-12, 14-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Touchstone (U.S. Publication 2008/0160485 A1). 
Re Claim 1, Touchstone discloses a computer-implemented method for specifying a material color of a dental restoration ([0012]) comprising
 a desired tooth color is entered as a target tooth color by a user said target tooth color being the tooth color of a neighboring tooth, said target tooth color specified as the material color of the dental restoration (examiner notes color based upon optical properties of teeth adjacent is indicated as a user-input parameter [0011]) 
upon specification of the material color of the dental restoration starting from the target tooth color the material color of the dental restoration is changed based on one or more parameters selected (the examiner notes that the changed material color based on one or more selected parameters is disclosed in [0043], wherein Touchstone teaches the claimed invention facilitating selection of dental restorative materials for provide improved shade-matching based on one or more parameters (e.g. tooth structure, material, layers) by iteratively applying dependency of said parameters) 
wherein the specification of the material color of the dental restoration is controlled by the computer-implemented method ([0012]), and 
wherein, once one of the one or more parameters is selected, a next parameter is offered automatically, wherein the selection is limited based on parameters which are dependent on one another (the examiner notes that Touchstone teaches a computer-implemented method with an input routine adapted to receive one or more parameters (e.g. color, translucency, thickness) and selection routine adapted to determine another parameter (i.e. dental restorative material) which are dependent on the other parameters [0011-012]. Additionally, Touchstone reiterates that user-inputs operate in a selection process, and further teaches that said method proposes a next parameter (i.e. combinations of 
Re Claim 3, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the selection of a material color of the dental restoration is blocked from the user when the output of the resultant material color is unsuitable (examiner notes that Touchstone teaches that the computer-implemented method can be configured to facilitate selections and/or exclusion restraints [0079], as well as user selectable color matching tolerance ranges and warnings when tolerance ranges have been exceeded [0015]) and requires an opaquer for a darker stump and a brighter target tooth color starting from a predefined difference in brightness (the examiner notes that Touchstone teaches the method is configured to perform calculations in order to determine and account for the color differences and brightness of the dental restoration in tooth shade matching [0084]). 
Re Claim 4, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a change in material color is performed depending on the translucency of the dental restoration (the examiner notes that Touchstone teaches the computer-implemented method wherein one or more materials are selected based on the dependency between optical properties of the translucent dental materials [011]. The examiner further notes it’s inherent for a dental material to have a material color). 
Re Claim 5, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the dental restoration is monolithic comprises a material with a material color (the examiner notes that Touchstone teaches the computer-implemented method can operate in creating or structuring single layer (i.e. monolithic) dental restorations, wherein the dental restoration is made of a single dental restorative material [0069]. The examiner further notes it’s inherent for a dental material to have a material color).  
Re Claim 6, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the dental restoration is monolithic and built up in several layers of same or different translucency , and 
wherein a vestibular or occlusal layer is more translucent or brighter than an oral or gingival layer (the examiner notes that Touchstone teaches that said method is configured to consider target tooth areas (ex. occlusal surface) in the color matching calculation for selecting the dental restorative materials [0065]. Additionally, Touchstone discloses that said method is configured to accommodate a layering order parameter that is dependent on translucency of dental restorative materials, where less translucent materials are used in lower layers, followed by more translucent materials in the upper layers [0078]. For example, the examiner notes that an occlusal layer can be considered an upper layer, and a gingival layer can be considered a lower layer within a patient’s oral cavity). 
Re Claim 7, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein brightness of the material color of the dental restoration is increased when the stump color or the abutment color is below a predefined brightness threshold (examiner notes that Touchstone teaches the claimed method conducts calculations that take into account predetermined brightness thresholds [0083-0085]. Additionally, Touchstone teaches the selection of ideal shade (i.e. color) and dental restoration construction (i.e. dental material) are selected based on optical properties, as well as type of dental restoration (e.g. abutment [0036]). 
Re Claim 8, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the specification of the material color of the dental restoration is carried out based on the one or more parameters comprising the target tooth color, stump color and layer thickness of the dental restoration (the examiner notes Touchstone teaches the computer-implemented method, wherein a selection of the . 
Re Claim 10, the claimed method of Touchstone is disclosed in the rejection of Claim 2, wherein the selection is limited based on parameters already specified (examiner notes that Touchstone teaches the already specified parameters as user-input parameters in [0078]), which parameters comprise the layer thickness (examiner notes that Touchstone teaches that the thickness of each layer [0078]), the type of restoration (the examiner notes Touchstone teaches that the claimed method accommodates for the type of restoration, which is taught as the underlying tooth structure (e.g. crown, veneer, inlay, onlay) [0036]) and the material of the dental restoration ([0037]).
Re Claim 11, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a brighter material color of the dental restoration is specified for a darker target tooth color and a dark stump color (the examiner notes that Touchstone teaches that the computer-implemented method is configured to accommodate the underlying tooth structure which may be an abutment of an implant or any other structure known in dentistry for building an artificial tooth [0036]. The examiner interprets that “stump” structure falls within this Touchstone teaching. Additionally, Touchstone teaches that the method conducts calculations and weighs the dental color differences in order to determine the appropriate brightness component [0083] and provide relevant optical properties (which the examiner interprets that brightness material color inherently falls within said properties) [0044] in the shade match process).
Re Claim 12, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein the layer thickness relates to a thinner central position on a vestibular side of crowns, veneers and copings, and to a thinnest occlusal position for inlays and onlays (examiner notes Touchstone teaches that target areas (such as an occlusal surface) is accounted for in determining a thickness parameter for 
Re Claim 14, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the target tooth color is selected based on four or five parameters which are present in a decision tree-like structure (the examiner notes that Touchstone teaches the computer-implemented method configured to receive user-input parameters in a non-specific sequence [0062]. Moreover, the examiner interprets Touchstone’s teaching of the user inputting (interpreted as analogous as selecting)  parameters in a sequence is analogous to a decision tree-like structure of parameters) such that upon selection of one of the parameters only matching the indicated ranges of other parameters are offered (Touchstone teaches the claimed method is configured with user selectable color matching tolerance ranges [0015], and selection/exclusion constraints of other parameters (e.g. dental restorative material, tooth structure [0079]) , and wherein the four or five parameters comprise tooth color, indication, stump color, layer thickness, and material of the dental restoration to be used (the examiner notes that Touchstone teaches various user-input parameters, including thickness, target tooth shade, shade of underlying tooth structure  (examiner notes is analogous to indication [0037]), and material dental restoration). 
Re Claim 15, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein the selection of combinations of parameters is blocked from the user when the output of the resultant combination of parameters is impossible (the examiner notes that Touchstone teaches that the computer-implemented method is configured with user selectable color matching tolerance ranges and warnings when the tolerance ranges have been exceeded [0015] Additionally, said method can be configured to exclude certain combinations of parameters (e.g. tooth structure, dental restorative and/or wherein based on the layer thickness the tooth color group (A, B, C, D) ([0078]) is-needs to be adapted to optimize the visual impression of the material color to be produced.
Re Claim 17, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein on a result screen (the examiner notes that Touchstone teaches that the claimed method is configured to provide graphical representations of the best shade match combinations [0089], and presented on the screen in one or more formats [0015]. The examiner further notes that a result screen is an inherent feature of the computer-implemented method), an alternative color of the dental restoration is displayed and shown in color in addition to an optimum and recommended material color of the dental restoration part (the examiner notes that Touchstone teaches that the claimed method is configured to consider a plurality of combinations with multiple layers of different dental restorative materials [0043] for the desired final shade (interpreted as an “optimum”) [0072], as well as selection of multiple, different combinations that are presented to the user [0073]).
Re Claim 18, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein a selection of the target tooth material colors is outputted in a result screen ([0015]) that allows the user to freely select different material colors to be displayed for visual comparison (the examiner notes that Touchstone teaches that the computer-implemented method is configured to accommodate the selection of multiple combinations (of tooth structure and dental material) regarding the desired (i.e. target) shade match, and present said combinations to the user for final selection by user [0073]). 
Re Claim 19, the claimed method of Touchstone is disclosed in the rejection of Claim 1, wherein at least one of the parameters comprises a color of a stump color of an abutment (examiner notes that Touchstone teaches the computer-implemented method to provide at least one proposed shade regarding an underlying tooth structure, such as an abutment [0036]), a layer thickness of the dental restoration (thickness and layering orders, [0053]), a type of dental restoration (i.e. or indication) ([0036]), a material of the dental restoration ([0042]), or a processing technique (the examiner notes .
Re Claim 21, the claimed method of Touchstone is disclosed in the rejection of Claim 8, wherein the specification of the material color of the dental restoration is carried out based on additional further parameters comprising a type of restoration (the examiner notes that Touchstone teaches that a selection of the ideal shade (i.e. color) and dental restoration construction (regards to dental restorative materials) is made on various user-input parameters [0037], that includes type of restoration ([0036]) , a processing technique (the examiner reiterates that Touchstone teaches that the translucent material parameters of a dental restoration is known to be used by one or more processing techniques, such as pressing, casting, layering, 3D printing, etc. [0009])  and type of luting material (examiner interprets luting material as a type of dental material or construction [0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Touchstone (U.S. Publication 2008/0160485 A1). 
	Re Claim 2, the claimed method of Touchstone is disclosed in the rejection of Claim 19,
wherein the material color of the dental restoration is changed with respect to the target tooth color depending on the layer thickness of the dental restoration (examiner notes that Touchstone teaches that the dental restorative materials correspond to layer order and thickness [0053]. Moreover, 
Although Touchstone is silent of the claimed method, 
wherein a darker material color is specified for a brighter target tooth color and a brighter stump and a larger layer thickness and 
wherein a brighter material color is specified for a darker target tooth color and a brighter stump and a larger layer thickness 
it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Touchstone’s teaching of a computer-implemented method, wherein one or more dental materials are selected based on the reference data and dependency between optical properties (interpreted to include brightness) and other parameters, including layer order and thickness [0053]). Moreover, it would obvious to try and recommend darker material color for a brighter tooth color and  stump, and larger layer thickness, or a brighter material color for a darker  color and stump, and larger layer thickness in order to achieve the desired dental restoration. 
Re Claim 13, the claimed method of Touchstone is disclosed in the rejection of Claim 19, wherein the method offers a plurality of layer thicknesses ([0053]) corresponding to the type of the dental restoration  (examiner notes Touchstone teaches the functional dependency of thickness and type of restoration, [0009]).
Although Touchstone is silent of the type of dental restoration produced   produced comprising layer thicknesses larger than or equal to 1.0mm for crowns, inlays and onlays, layer thicknesses starting from 0.3mm for veneers and copings, and wherein maximum layer thickness is less than 2.0mm or 1.5mm, the examiner notes that Touchstone teaches that layer thickness may range between 2.0 mm and 20.0 mm, and preferably between about 5.0mm and 12.0 mm, [0047].

Re Claim 20, the claimed method of Touchstone is disclosed in the rejection of Claim 11.
Although Touchstone is silent of the claimed invention wherein the brighter material color specified as any amount of the color of red, the darker target tooth color is C4, and the dark stump color is ND8, the examiner notes that Touchstone teaches that the material shade (i.e. color) can be obtained through any commercially-available dental shade guide system to provide an alphanumerical shade value [0063-0064]. Moreover, the examiner note that “C4” and “ND8” are known alphanumeric shade values in shade guides conventionally used in the field of dentistry. Additionally, Touchstone teaches that the claimed method is configured to facilitate selection and/or exclusion restraints depending on factors such as material, tooth structure (e.g. stump) [0079].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply Touchstone’s teaching to configure the claimed computer-implemented with selection restraints that assign tooth group alphanumeric values based on shade guide systems (e.g. with tooth groups A, B, C, D, and or tooth groups ND1 to ND9) well-known in the art to predetermined brightness of specific tooth or stump colors in order for further comparison and identification of the desire dental restoration material colors. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Touchstone (U.S. Publication 2008/0160485 A1) in view of Touchstone (U.S. Publication 2006/0177792 A1, hereby referred to as “Touchstone 2”).
Claim 9, the claimed method of Touchstone is disclosed in the rejection of Claim 8, wherein based on at least one of the one or more parameters, a material color is offered for selection (examiner notes Touchstone teaches a selection of ideal shade and dental restoration construction (i.e. dental material) is made on various parameters [0037]), automatically (Touchstone teaches that said method arrives at the dental restorative materials through an automated process [0015]) in a shade determination device or installed in a stand-alone computer workstation [0012]. However, Touchstone is silent of the claimed invention wherein a material color is offered for selection automatically in an app of a smartphone or in a CAD/CAM software.
Re Claim 9, Touchstone 2 teaches computer-implemented methods and systems in the same field of endeavor, wherein the method for producing dental restorations is incorporated in a shade determination device or a dental CAD/CAM system [0014]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the stand-alone computer workstation of Touchstone with a CAD/CAM system taught by Touchstone 2, in order to obtain predictable results, with regards to material color selection of dental restorations. 
Re Claim 16, the claimed method of Touchstone is disclosed in the rejection of Claim 9, wherein in a result region (the examiner notes, both the target tooth color and the recommended material color is displayed and wherein in the result region the type of restoration is outputted in the result reqion and displayed in a graphically approximated manner (provide graphical representations of the best shade match combinations [0089], and presented on the screen in one or more formats [0015]. The examiner further notes that a result screen is an inherent feature of the computer-implemented method). However, Touchstone is silent of the app of the smartphone or the CAD/CAM software.
Re Claim 16, Touchstone 2 teaches computer-implemented methods and systems in the same field of endeavor, wherein the method for producing dental restorations is configured to graphically 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the stand-alone computer workstation of Touchstone with a CAD/CAM system taught by Touchstone 2, as an alternative system to display results regarding material color selection of dental restorations.

Claims 1, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin et al. (U.S. Publication 2009/0133260 A1, hereby referred to as Durbin) in view of Touchstone (U.S. Publication 2008/0160485 A1, hereby referred to as Touchstone).
Re Claim 1, Durbin discloses a computer-implemented method for specifying a material color of a dental restoration (examiner notes that Durbin teaches the method for a restorative prosthesis, wherein the color is specified via quantitative measurements [0007] – [0008]) comprising
 a desired tooth color is entered as a target tooth color by a user said target tooth color being the tooth color of a neighboring tooth said target tooth color specified as the material color of the dental restoration (the examiner notes that Durbin teaches that the computer-implemented method is configured to take an initial color measurement on a tooth or neighboring tooth, and then select the best matching material [0024])
wherein the specification of the material color of the dental restoration is controlled by the computer-implemented method ([0035]) 
wherein, once one of the one or more parameters is selected automatically (examiner notes that Durbin teaches that the selection of restorative materials that could be partially guided by the dentist through a list of parameters or performed automatically [0024])
However, Durbin is silent to a computer-implemented method, wherein
upon specification of the material color of the dental restoration starting from the target tooth color the material color of the dental restoration is changed based on one or more parameters selected
wherein, once one of the one or more parameters is selected, a next parameter is offered automatically, wherein the selection is limited based on parameters which are dependent on one another. 
Touchstone teaches computer-implemented method a computer-implemented method for specifying a material color of a dental restoration in the same field of endeavor, wherein the changed material color based on one or more selected parameters is disclosed in [0043], and said method facilitates the selection of dental restorative materials for provide improved shade-matching based on one or more parameters (e.g. tooth structure, material, layers) by iteratively applying dependency of said parameters). Touchstone also teaches a computer-implemented method with an input routine adapted to receive one or more parameters (e.g. color, translucency, thickness) and selection routine adapted to determine another parameter (i.e. dental restorative material) which are dependent on the other parameters [0011-012]. Additionally, Touchstone teaches that user-inputs operate in a selection process, and further teaches that said method proposes a next parameter (i.e. combinations of dental restorative material) [0080].  Moreover, Touchstone teaches that said method arrives at the dental restorative materials through an automated process [0015]
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-implemented method of Durbin to be configured with a material color selection process that implements an iterative dependency of one or more parameters (e.g. color, translucency, thickness) and adaptation from the starting target tooth color to a final target tooth color, in order to further improve the patient-specific selections and color matching of a desired dental restoration.
Claim 3, the claimed method of Durbin and Touchstone is disclosed in the rejection of Claim 1, wherein the selection of a material color of the dental restoration is blocked from the user when the output of the resultant material color is unsuitable (the examiner notes that Durbin teaches the computer-implemented method is configured to display areas of dental restoration that are not within acceptable tolerances in contrasting colors such as red [0034] in order to aid in correction of material color selection). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the claimed method of Durbin and Touchstone to further include the Durbin teaching of blocking of certain dental restoration selections in order to further improve the patient-specific selections and eliminate any combinations of dental restorations that are not feasible or appropriate for a patient’s desired dental restoration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        




/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772